Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the analyzed components" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis makes the claim indefinite since it is unclear what data is being used to determine whether maintenance is needed since there are no analyzed components being properly introduced or positively recited.  That is, the claim does not positively recite any analysis of components.  The requirement of the claim is an information analysis the component information… and analyze and action state of at least one of the components at the analysis process. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by McClain (US Patent Publication US2009/0222240 in view of JACKS (US Patent Publication 2018/0245434).
Regarding claim 1, McCain discloses a device management system (controller 126 Fig. 3) to manage a plurality of production- line-configuring devices (conveyor belt 114, motors 112 Fig.2) that configure a production line (baler machine 110 Fig.2) for producing products (bales [0049]), wherein the production-line-configuring devices include a packaging device configured to package the products (compression chamber where the materials is compressed [0042]), and 
the device management system comprises: 
an information accumulation part configured and arranged to accumulate component information pertaining to components included in the production-line-configuring devices ([0064] As shown in FIG. 3, the monitoring interface 120 includes a motor sensor 122 and a conveyor eye sensor 124 that communicate with the motor control center 118 of the conveyor system 102 (FIG. 2).  The sensors 122 and 124 are known in the art and respectively detect or determine movement of the motors 112 (FIG. 2) and the conveyor belt 114 (FIG. 2), and a presence of bale material on the conveyor belt 114 in a known manner.  The sensors 122 and 124 may pre-exist in the conveyor system 102 or may be separately provided for the purposes described below.  Signals from the sensors 122 and 124 are input to the control center 118 and may be used to operate the conveyor system 102.  Alternatively, the sensors 122 and 124 may be directly input to a controller 126 without involving the motor control center 122 and 124.); 
McCain does not explicitly disclose:
an information analysis part configured and arranged to perform an analysis process of analyzing the component information accumulated in the information accumulation part and analyze an action state of at least one of the components at the analysis process to determine whether maintenance is needed for the analyzed components; and 
a maintenance information output part configured and arranged to output, on a basis of a result of the analysis process, maintenance information pertaining to maintenance of the components.
However, JACKS, which is directed to a conditioned based maintenance system further teaches:
an information analysis part configured and arranged to perform an analysis process of analyzing the component information accumulated in the information accumulation part and analyze an action state of at least one of the components at the analysis process to determine whether maintenance is needed for the analyzed components ([0032] FIG. 3 shows a flow chart 300 of operation of Condition Based Maintenance, according to certain embodiments of the present disclosure. In some embodiments, as discussed, historical data may be fed into the parameter solver to calculate parameters of life equation for each tool, which may form the CBM algorithm. Once a tool is sent for mission, new run data 302 may be fed into a CBM algorithm 304 to calculate the tool life consumed during the current run (e.g., performed during a step 306). The tool life being consumed during the current run may be added to a total life calculator 308 to calculate, at a step 310, failure parameters such as RUL, percentage of life consumed, probability of failure, equivalent hours, and so on. These failure parameters may be compared, at a decision step 312, with one or more pre-determined threshold values to decide if the tool should be sent for maintenance. In an embodiment of the present disclosure, if the one or more pre-determined threshold values are not exceeded, maintenance may not be performed and the tool may be sent and continued for a next operational run, at a step 314. If the tool is sent for another operational run, equivalent hours obtained from the next operational run may be added to the equivalent hours already accumulated. In another embodiment, if the one or more pre-determined threshold values are exceeded, the tool may be sent for maintenance at a step 316, and the Total Life Calculator may be reset at a step 318 before the next operational run. [0059] Shown deployed in association with drilling and production system 10 is computer system 500 illustrated in FIG. 5 adapted for implementing a CBM program based on life-stress acceleration models as described herein. For example, during a drilling procedure, the environment in which drill bit 38 is operated, and additionally or alternatively, the actual condition of drill bit 38 may be monitored and utilized by computer system 500 as described above to determine a maintenance program for drill bit 38. Thus, during the operational run based on the lifetime of the tool and the computed proportion of life of the tool used during the operational run; and performing maintenance of the tool based on the one or more failure parameters.);
a maintenance information output part configured and arranged to output, on a basis of a result of the analysis process, maintenance information pertaining to maintenance of the components ([0069] Thus, a computer-implemented method for performing condition based maintenance (CBM) of an operating tool has been described and may generally include: determining a plurality of model parameters corresponding to stress variables associated with the tool; determining, for each step in a series of steps of an operational run of the tool and for each of the stress variables, a proportion of life of the tool used during that step due to that stress variable based on a measured value of that stress variable during that step, one of the model parameters corresponding to that stress variable and a lifetime of the tool when all the stress variables are at reference levels; computing a proportion of life of the tool used during the operational run with the stress variables based on a time duration of each step in the series of steps, and the proportion of life of the tool determined for each step and for each of the stress variables; calculating one or more failure parameters related to operation of the tool during the operational run based on the lifetime of the tool and the computed proportion of life of the tool used during the operational run; and performing maintenance of the tool based on the one or more failure parameters. Further, a computer-readable storage medium with instructions stored therein has been described, instructions when executed by a computer cause the computer to perform a plurality of functions, including functions to: determine a plurality of model parameters corresponding to stress generate a maintenance order for performing maintenance of the tool based on the one or more failure parameters. ) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine whether maintenance is needed for at least one of components and output related data based on such analysis since such improvement on the system of McCain is just a combination of prior art elements that yield to predictable results such avoiding time-consuming and expensive lab tests, minimum changes to current maintenance systems, allowing maintenance to be performed based on condition of a tool (component), meeting customers' needs for having condition based maintenance system, and allowing interactions terms between individual stress variables to be included in a damage model as disclosed by JACK on paragraph [0068].
Regarding claim 2, McCain further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to perform grouping a plurality of the production-line-configuring devices of a same model, and to perform the analysis process in association with the grouping ( [0131] Using such a report 320, the machines may also be compared to one another to reveal irregularities that may require investigation, such as a machine that is consistently . 
Regarding claim 3, McCain further discloses the device management system according to claim 2, wherein the information analysis part is configured and arranged to perform the analysis process as to a specific production-line-configuring device, on a basis of a comparison with other production-line-configuring devices included in the same group made in the grouping ([0131] Using such a report 320, the machines may also be compared to one another to reveal irregularities that may require investigation, such as a machine that is consistently underperforming its peers in one or more areas of evaluation, or machines having an excessive downtime in particular areas that other machines are not exhibiting.  Strategic planning is also facilitated as production output of different machines of different manufacturers can be compared to see which better serves the needs of a facility in terms of output, reliability, and expense.  Such considerations are very difficult to appreciate, if they could be appreciated at all, without the monitoring interfaces and performance interfaces as described.).
Regarding claim 4, McCain further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to estimate adjustment anomalies of the components in the analysis process ([0131] Using such a report 320, the machines may also be compared to one another to reveal irregularities that may require investigation, such as a machine that is consistently underperforming its peers in one or more areas of evaluation, or machines having an excessive downtime in particular areas that other machines are not exhibiting.  Strategic planning is also facilitated as production output of different machines of different manufacturers can be compared to 
Regarding claim 5, McCain further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to predict in the analysis process, malfunction or deteriorating of capability caused by degradation of the components over time ([0131] Using such a report 320, the machines may also be compared to one another to reveal irregularities that may require investigation, such as a machine that is consistently underperforming its peers in one or more areas of evaluation, or machines having an excessive downtime in particular areas that other machines are not exhibiting. [096] The collected data may be averaged over a period of, for example, several months or another sufficient period to provide a reasonable predictor of machine performance based on historical data. [0139] Additionally, in further embodiments, the performance interfaces could be used to virtually model other configurations of machines and facilities, using data collected from existing facilities and machines for strategic planning purposes.  The interfaces may also be configured in further embodiments to forecast or predict performance outputs and downtime issues, as well as proactively recommend procedures to avoid future problems.  Analysis of collected data may reveal, for example, that certain machines functioning at certain settings are more prone to downtime than when used at other settings, and accordingly recommend that certain settings be avoided or used sparingly.  The collected data may also reveal, as another example, that certain types of conveyors are less prone to downtime than others, or that certain wire tiers are more beneficial than others.).
Regarding claim 6, McCain further discloses the device management system according to claim 1, wherein the information analysis part is configured and arranged to perform the analysis process on  a basis of capability information that defines capabilities required in the components ([0090] The data and information used by the performance interface 150 may be supplied and accepted through any .
Regarding claim 7, McCain further discloses the device management system according to claim 1, wherein the information accumulation part, the information analysis part, and/or the maintenance information output part are connected with the production-line-configuring devices via a communication network, and are placed in a remote location set apart from a space where the production-line-configuring devices are installed ([0066] The communication between the motor control center 118 and the controller 126 may be established in a known manner using, for example, a hard-wired connection, a wireless communication technique such as radio frequency (RF) signal transmission techniques or other wireless schemes, fiber-optic signal transmission, and the like as known in the art.  As shown in FIG. 3, a conveyor belt scale sensor 128 may also be provided and input to the controller 126.).
Regarding claim 8, McCain further discloses the device management system according to claim 1, wherein the components include a knife cylinder, a seal cylinder, and/or a belt of the packaging device ([0006] Optionally, the controller is configured to trigger an alarm condition in response to predetermined signals from the at least one sensor device.  An alarm beacon may be activated by the .
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not apply to the current art rejection which presents new grounds of rejection necessitated by Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689